Citation Nr: 1520375	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a lung granuloma, status post excision, claimed as lung disease, to include as secondary to herbicide exposure.

2. Entitlement to service connection for an acoustic neuroma, status post excision, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1956 to March 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In his May 2013 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for June 2014.  However, in a statement received in June 2014, prior to his hearing, the Veteran, through his representative, cancelled the scheduled hearing and did not request that it be rescheduled.  The Board therefore considers his hearing request to be withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A lung granuloma was not etiologically related to the Veteran's active service, to include herbicide exposure therein.  

2. The Veteran's malignant acoustic neuroma, which is also known as a malignant schwannoma, is presumed to be a result of his exposure to herbicides while serving in the Republic of Vietnam.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lung granuloma, status post excision, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for an acoustic neuroma, status post excision, to include as secondary to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the disability rating and effective date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran received notification in January and April 2011 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice of the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service treatment records are associated with the claims file.  Post-service VA and private treatment records have been obtained.  The Veteran has been provided an appropriate VA examination.  Therefore, remand for additional VA examination is not necessary and there is no bar to proceeding with a final decision in this case.

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Where a veteran served for at least 90 days during a period of war and manifests certain chronic diseases, to include an organic disease of the nervous system or malignant tumor, to a degree of 10 percent within one year from the date of termination of that service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include other organic diseases of the nervous system or malignant tumor, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active service and manifests certain chronic disabilities, including a malignant schwannoma, to a degree of 10 percent any time after such service, such disability will be service connected even though there is no record of that disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2014).  Notably, granulomas of the lungs are not entitled to presumptive service connection under this regulation.  

The Veteran alleges that he is entitled to service connection for a lung tumor, which was surgically removed in 1978, and the residuals of the removal of an acoustic neuroma, to include as secondary to herbicide exposure.  

The Board notes that an August 2011 memorandum to the file concedes the Veteran's service in the Republic of Vietnam, and his exposure to herbicides.  What remains for consideration is whether the Veteran's 1978 lung tumor and his acoustic neuroma were caused by his conceded herbicide exposure, or were otherwise related to his active service.  

Lung Granuloma

A review of the Veteran's service treatment records is silent for any treatment or complaints related to lung granulomas or respiratory symptoms in generally.  

A March 1978 private treatment record shows that at that time the Veteran was seen for a left thoracotomy and an excision of a granuloma from the left upper lobe.  The operative report notes that the Veteran did well during the procedure and was discharged home after a short hospital stay with a normal chest x-ray.  Subsequent private treatment records not that the granuloma was "fungal" in nature.  

At a September 2014 VA examination, a diagnosis of left upper lobe granuloma, status post excision, was noted.  The Veteran explained that the granuloma was discovered when a chest X-ray, related to a late 1970s work-up for a vasectomy, revealed something "suspicious."  The examiner noted that the record indicated the Veteran did not have any respiratory complaints at the time of the granuloma discovery, nor did he have any current respiratory symptoms related to the excision of the granuloma.  

Following the examination, the September 2014 VA examiner opined that it was less likely than not that the Veteran's left upper lobe granuloma, status post excision, was related to his active service, to include herbicide exposure therein.  The examiner explained that the granuloma was not found until three years after the Veteran's separation from active service and also noted that while it is not possible to know what caused the Veteran's granuloma without pathology reports, they are typically caused by infection and regardless of etiology, in the Veteran's case it was an asymptomatic incidental finding with no residual complications.  Additionally, the examiner explained that if the granuloma had been caused by a fungus or other infection that was incurred during his active service, he would have been more ill, or at least symptomatic, prior to 1978.  Finally, the examiner noted that incidental granulomas are not a presumptive Agent Orange condition.  

The Veteran asserts that his lung granuloma must have been the result of service, because of his exposure to herbicides therein.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of lung granulomas falls outside the realm of common knowledge of a lay person and his opinion is of no probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The preponderance of the evidence is against the claim of service connection for a lung granuloma, status post excision; there is no doubt to be resolved, and service connection is not warranted.

Acoustic Neuroma

A review of the Veteran's service treatment records is silent for treatment or complaints directly attributable to a diagnosis of an acoustic neuroma.  However, a November 1974 service treatment record notes that beginning three months earlier, the Veteran had begun complaining of increasing paresthesias involving the left and right hand.  Subsequent service medical records attributed the Veteran's symptoms to carpal tunnel syndrome.  

Post-service private treatment records show that in July 1999, the Veteran was seen for a surgical consultation for the removal of an acoustic neurilemoma.  The record of the surgical consultation notes that the Veteran had a several year history of gradual hearing loss affecting the left ear, which had worsened within the preceding six months.  He had experienced constant tinnitus in the left ear and a sense of fullness with an occasional dull earache.  A magnetic resonance imaging scan (MRI) revealed a left tumor mass consistent with an acoustic tumor and surgical intervention was recommended.  The Veteran underwent a successful surgical removal of the left acoustic neurilemoma, but had some post-operative complications.

At the September 2014 VA examination, the examiner noted a diagnosis of left acoustic neuroma, status post removal, and described the Veteran's surgical history.  The examiner also noted that the acoustic neuroma was malignant.  After examination and interview with the Veteran, the examiner opined that the acoustic neuroma was less likely than not related to the Veteran's active service, to include herbicide exposure therein.  The examiner explained that while the Veteran was treated for numbness and tingling in his upper extremities during active service, this was attributed to carpal tunnel and was not related to the acoustic neuroma which caused symptoms of hearing loss, tinnitus, and earache; and was not diagnosed till more than 20 years following separation from active service.  The examiner went on to explain that after review of medical literature, there was no association between Agent Orange and the development of acoustic neuromas, nor were acoustic neuromas considered to be a recognized condition presumptively due to Agent Orange.  The examiner also noted that the Veteran had a history of noise exposure and that there were conflicting data on noise exposure and the risk factor for acoustic neuroma.  However, most recently published information indicated there was no association between occupational noise exposure and vestibular schwannoma (acoustic neuroma).  

The Board notes that while the examiner is correct, and acoustic neuromas are not a recognized condition presumptively due to Agent Orange, malignant schwannomas are a presumptive condition listed under 38 C.F.R. § 3.309(e).  In the examination report, the examiner referred to the Veteran's acoustic neuroma as a vestibular schwannoma, and specifically noted that it was malignant.  Notably, an acoustic neuroma is also called an acoustic neurilemoma, neurinoma, schwannoma, or acoustic nerve tumor.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1285 (32nd ed. 2012).

As the Veteran is presumed to have been exposed to herbicides during active service and he was treated for a malignant schwannoma, the Board finds that the evidence supports the claim and entitlement to service connection for acoustic neuroma, status post excision (malignant schwannoma) is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung tumor, claimed as lung disease, to include as secondary to herbicide exposure, is denied

Entitlement to service connection for an acoustic neuroma, status post excision (malignant schwannoma), to include as secondary to herbicide exposure, is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


